Citation Nr: 1415448	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  08-01 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a chest disorder, to include a misaligned sternum, as a result of VA surgery performed in May 2000.


REPRESENTATION

Veteran represented by:	Robert W. Legg, Esq.


ATTORNEY FOR THE BOARD

S. Becker, Counsel






INTRODUCTION

The Veteran served on active duty from January 1973 to April 1974.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  It was determined therein that new and material evidence had not been received sufficient to reopen a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for a chest condition, claimed as misaligned sternum secondary to coronary artery bypass graft and mass removal, which previously was denied.  The Veteran appealed this determination.

In October 2010, the Board found that new and material evidence had been received and reopened the Veteran's claim.  The Board then found that additional development was needed and remanded for such.  Following completion of such development, the Board recharacterized the claim as entitlement to compensation under 38 U.S.C.A. § 1151 for a chest disorder, to include a misaligned sternum, as a result of VA surgery performed in May 2000 and denied it in a March 2012 decision.  The Veteran appealed this determination.  In August 2013, the United States Court of Appeals for Veterans Claims (Court) issued a Memorandum Decision setting aside and remanding the Board's decision.  

The Veteran's recharacterized claim thus is before the Board anew for readjudication.  Review of his paper and electronic claims files, to include the aforementioned Memorandum Decision and the subsequent statement of his representative, reveals that this readjudication cannot occur yet.  Indeed, additional development is needed.  This matter is REMANDED to the RO so that such development may be undertaken.  Please note that it has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).

REMAND

VA has a duty to assist a claimant in substantiating the benefit(s) sought.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  This duty includes making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2013).  It also includes, when necessary, providing a medical examination and/or medical opinion.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination and/or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the Board sincerely regrets the delay entailed by a remand, especially at this juncture, additional development is needed to ensure that the duty to assist has been satisfied with respect to the Veteran.  Readjudication can proceed only after this has occurred.

In its Memorandum Decision, the Court agreed with counsel for the Veteran and for VA that the Board erred in relying on a November 2010 VA medical examination and opinion to deny compensation under 38 U.S.C.A. § 1151.  The Board's decision specifically found no additional disability as a result of VA surgery performed in May 2000 based on this examination and opinion.  As no problems with the Veteran's sternum were found upon examination, it was opined that he did not have an additional disability due to his surgery.  The Court pointed out that the entire applicable period was not considered, however.  It was noted that a disability is current if present at any time during the pendency of a claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Ingram v. Nicholson, 21 Vet. App. 232 (2007).  This period was specified as 2002 to present.  Indeed, the Veteran's initial claim was filed in November 2002 (his second claim was filed in June 2006).  Two private opinions, one from Dr. R.G. from July 2007 and one from Dr. M.P. in February 2008, indicating that non-union of the Veteran's sternum continued to cause him pain, were referenced by the Court in this regard.

Compliance with the Court is mandatory.  Forcier v. Nicholson, 19 Vet. App. 414 (2006).  No particular additional development was directed in the Memorandum Decision.  However, it is obvious that another VA medical examination and medical opinion is needed in light of it.  Arrangements must be made to afford the Veteran the opportunity to appear for a second examination, following which a second opinion can be rendered.  An appropriate physician, but not the doctor involved in November 2010, shall undertake the new examination and opinion.  This opinion must address whether the Veteran now has a chest disorder, to include a misaligned sternum, as a result of VA surgery performed in May 2000.  It also must address whether he has had such a disorder at any point since around November 2002 when he filed his initial claim.  In doing so, a discussion of private Dr. R.G.'s July 2007 opinion, private Dr. M.P.'s February 2008 opinion, and the November 2010 VA medical examination and opinion is required.

VA medical examinations and opinions are adequate when they allow the Board to perform a fully informed adjudication.  Barr, 21 Vet. App. at 303.  They must be based upon consideration of the Veteran's entire history.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  This helps ensure that the factual premises underlying the opinion are accurate, as is required.  Reonal v. Brown, 5 Vet. App. 458 (1993).  Any outstanding treatment records regarding the Veteran must be available to the physician who will conduct the examination and render the opinion.  (Reasonable efforts to procure must be made beforehand.)  This includes both VA treatment records as well as private treatment records.

Regarding VA treatment records, reasonable efforts consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).  It appears that not all records dated around the time of the Veteran's May 2000 surgery have been obtained.  Those available are sparse.  They further do not contain some typical documentation such as consent forms with signature, which the Board's decision noted are important under 38 U.S.C.A. § 1151.  After the surgery, only a few records are available.  The latest is dated in November 2010.  It follows that there may be more records to obtain, both before but particularly subsequent to this time.  A request or requests must be made for the aforementioned.  This is particularly true because VA has constructive notice of its records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran and his attorney must be notified if the request is or requests are unsuccessful.

The claimant must be requested to either submit private treatment records to VA or provide information to identify and locate them along with an authorization for their release to VA.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2013).  If information and authorization is provided, reasonable efforts consist of an initial request and one or more follow-up requests if necessary. 38 C.F.R. § 3.159(c)(1) (2013).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).  Only a few records, most from facilities with Munson in the name, are available.  The latest is dated in June 2010.  As such, there may be more records to obtain both before but particularly subsequent to this time.  Of further note is that private Dr. M.P. is affiliated with Bayside Docs Urgent Care while private Dr. R.G. has no affiliation.  Records from neither are available.  The Veteran must be asked to submit or provide information and authorization for the aforementioned.  If he opts for the latter course, an initial request for the records must be made.  Follow-up requests and notification to him and his representative if they are unsuccessful also must be made as necessary.

A REMAND is directed for the following (please note that expedited handling is requested because this matter has been advanced on the Board's docket):

1.  Make as many requests as necessary to obtain outstanding VA treatment records regarding the Veteran.  This includes any additional records, whether consent forms with signature or otherwise, dated around the time of his May 2000 surgery.  It also includes any additional records dated from this surgery to November 2010 and all records dated from November 2010 to present.  Associate all records received with the paper or electronic claims file.  If requested records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

2.  Ask the Veteran either to submit outstanding private treatment records or to provide enough information to identify and locate them along with an authorization for their release to VA.  This includes additional records from facilities with Munson in the name dated prior to June 2010, all records from such facilities dated from June 2010 to present, and all records from Dr. M.P./Bayside Docs Urgent Care and from Dr. R.G.  If the Veteran provides the information and authorization, make an initial request for the records with a follow-up request or requests as necessary.  Associate all records received with the paper or electronic claims file.  If requested records are not received whether in whole or in part, notify the Veteran and his attorney pursuant to established procedure.

3.  After completion of the above, arrange for the Veteran to undergo an appropriate VA medical examination regarding his chest.  The examiner shall be a physician other than the physician who conducted the previous VA medical examination complete with medical opinion in November 2010.  The current examiner shall review the paper and electronic claims files, documenting such in a report to be placed in one of these files.  This examiner also shall document in the report an interview with the Veteran regarding his relevant medical history and current symptoms.  All necessary tests and studies shall be performed, the results of which shall be included in the report.  

The examiner must opine as to the following:

a)  At any time from November 2002 to present, has the Veteran manifested an additional disability as a result of VA surgery (quadruple bypass) performed in May 2000?  Consider all potential additional disabilities, but especially non-union of the sternum, in this regard.  A diagnosis for any additional disability found is required.  Please note that an additional disability can be either a disability that did not exist prior to the surgery but came into existence thereafter or a disability that existed prior to the surgery and worsened thereafter.  To determine whether or not there is an additional disability, it is necessary to compare the Veteran's condition before and immediately after the surgery.

b)  For each diagnosed additional disability, is it at least as likely as not (a 50 percent or greater probability) that the proximate cause was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?  Please note that proximate cause means the action or event that directly caused the additional disability.  Also note that carelessness, negligence, lack of proper skill, error in judgment, or similar instant of fault on VA's part requires that VA either (i) failed to exercise the degree of care that would be expected of a reasonable health care provider or (ii) furnished that care without informed consent.

c)  For each diagnosed additional disability, is it at least as likely as not that the proximate cause was an event not reasonably foreseeable?  Please note that the aforementioned definitions of at least as likely as not and proximate cause and that an event not reasonable foreseeable is determined based on what a reasonable health care provider would have foreseen.  It need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered an ordinary risk of the care provided.

A clear and full rationale (a logical and thorough explanation) shall be provided for each opinion in the report.  This means that the basis or bases for each opinion must be set forth.  As such, medical principles must be discussed as they relate to the medical and lay (non-medical) evidence.  With respect to an additional disability, for example, the July 2007 private opinion of Dr. R.G., private Dr. M.P.'s February 2008 opinion, and the November 2010 VA medical examination and opinion must be discussed.  So must any relevant VA or private treatment records as well as the reports of the Veteran and his son-in-law S.W.  With respect to proximate cause, all relevant evidence regardless of source shall be identified and discussed.

If any opinion cannot be provided without speculation, the rationale shall discuss why.  Options include the examiner's lack of appropriate qualifications, the need for more information, the inability to obtain needed information, the limits of current medical knowledge, the inability to select the cause among multiple potential causes, or some other reason.  A citation for or copy of any medical literature referenced in the opinion shall be provided in or attached to the report.

4.  Lastly, readjudicate the Veteran's entitlement to compensation under 38 U.S.C.A. § 1151 for a chest disorder, to include a misaligned sternum, as a result of VA surgery performed in May 2000.  Furnish the Veteran and his attorney with a rating decision if the determination is favorable.  If the determination unfavorable, furnish them with a supplemental statement of the case (SSOC) and then allow them the requisite time period to respond before processing this matter for return to the Board.  Place a copy of the rating decision or SSOC in the paper or electronic claims file.

No action is required of the Veteran until he is notified by the RO.  However, he is advised that he is obligated to cooperate with VA in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA medical examination, for example, may result in denial of the benefit sought.  38 C.F.R. § 3.655 (2013).  He also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all matters remanded by the Board or by the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  Further, it is reiterated that this matter has been advanced on the Board's docket.



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2013).

